Citation Nr: 1117557	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  96-23 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for left foot plantar wart excision, currently evaluated as 10 percent disabling.

2.  Entitlement to an evaluation in excess of 10 percent for chronic bronchitis prior to June 5, 1998.

3.  Entitlement to an evaluation in excess of 30 percent chronic bronchitis with asthma from June 5, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to September 1976.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office (RO) in New Orleans, Louisiana that established a 10 percent rating for chronic bronchitis from zero percent, effective from February 14, 1995, and a 10 percent evaluation for left foot plantar wart excision from July 25 1999.  A rating decision in April 1999 granted a 30 percent disability evaluation for chronic bronchitis with asthma, effective from June 5, 1998.  

The Veteran was afforded a videoconference hearing in February 1998 before the undersigned Veterans Law Judge sitting at Washington, DC.  He presented testimony on personal hearing at the RO in February 1999.  The transcripts are of record.  A memorandum for the file dated in December 2003 advises that the personal hearing in February 1999 replaced one conducted in August 1996 for which the transcript has not been located.

The case was remanded by Board decisions in August 1998, February 2001 and June 2009.



FINDINGS OF FACT

1.  From February 14, 1995 to October 6, 1996, bronchitis with asthma was at least moderate in degree with frequent asthmatic attacks and dyspnea on exertion.

2.  From October 7, 1996 to June 4, 1998, chronic bronchitis with asthma required daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.

3.  From June 5, 1998, chronic bronchitis with asthma has been manifested by at least monthly visits to a physician for required care of exacerbations, or intermittent courses of systemic (oral or parenteral) corticosteroids.  

4.  During personal hearing in February 1999, the appellant stated that his appeal would be satisfied by a 10 percent rating for left foot planter warts.  A 10 percent rating was granted effective from July 25, 1995.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability evaluation for bronchitis with asthma are met prior to June 5, 1998. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.97, Diagnostic Code 6602 (1996 and 2010) 

2.  The criteria for a 60 percent disability evaluation for bronchitis with asthma are met as of June 5, 1998. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.97, Diagnostic Code 6602 (2010).

3.  The criteria for dismissal of the appeal for a higher rating for left foot plantar warts have been met. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the duty to notify was not fully satisfied prior to the initial unfavorable decision on the claim.  In this case, the Veteran's claim of entitlement to a rating in excess of 10 percent for bronchitis with asthma prior to June 5, 1998 was first adjudicated in 1996, prior to enactment of the VCAA in November 2000.  A disability rating and effective date were assigned at that time.  Such notice deficiency may subsequently be cured by fully compliant notice followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006. See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  During the pendency of the appeal, adequate VCAA notice was sent to the appellant in April 2001 supplemented by a letter in May 2008 that addressed the required notice elements.  The letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  Notice regarding the effective date elements of the claims was sent to the Veteran in May 2008. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of the claim and given ample time to respond, but the AOJ has readjudicated the claim in a number of supplemental statements of the case since adequate notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to decide this appeal as the timing error does not affect the essential fairness of the adjudication.  For these reasons, the Board may proceed to decide the appeal.

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Extensive VA outpatient records and private clinical data have been associated with the record.   The Veteran was afforded VA respiratory examinations during the relevant appeal period at issue that are determined to be adequate for rating purposes.  He was afforded personal hearings in 1998 and 1999.  During the 1998 hearing, the Veterans Law Judge identified a potential evidentiary defect a suggestion for a cure was addressed.  The case was left open for 30 days for the submission of additional evidence.  The actions of the Veterans Law Judge supplement VCAA and comply with 38 C.F.R. § 3.103 (2010).

The evidence in the claims folder, including the appellant's statements, has been carefully considered.  Neither the appellant nor his representative has indicated that there is outstanding evidence that has not been received or considered as to the claims currently being considered.  The Board is not aware of the existence of any additional relevant evidence that has not been obtained.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); aff'd 281 F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet. App. 183; Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (2002).  As such, the claims are ready to be considered on the merits.


Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4 (2010).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.10 (2010).  

The Veteran's service-connected bronchitis with asthma is rated under 38 C.F.R. § 4.97, Diagnostic Code 6602 for bronchial asthma.  

During the pendency of the appeal, the rating criteria for evaluating asthma were amended, effective October 7, 1996. 61 Fed. Reg. 46729 (Sept. 5, 1996) (effective October 7, 1996).  Congressional enactments and administrative rules will not be construed to have retroactive effect unless their language requires this result.  A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation. Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Generally, the effective date of a liberalizing law or VA issue is no earlier than the date of the change in the law.  38 U.S.C.A. § 5110(g).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision.  A new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have "retroactive effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

Prior to October 7, 1996, a 30 percent evaluation was warranted for moderate bronchial asthma with asthmatic attacks rather frequent (separated by only 10 to 14 day intervals) with moderate dyspnea on exertion between attacks.  A 60 percent evaluation was provided for severe bronchial asthma with frequent asthmatic attacks (one or more attacks weekly), marked dyspnea on exertion between attacks with only temporary relief by medication, and more than light manual labor precluded.  A 100 percent rating was appropriate where the disease was pronounced with very frequent asthmatic attacks with severe dyspnea on slight exertion between attacks, and with marked loss of weight or other evidence of severe impairment of health. 38 C.F.R. § 4.97, DC 6602 (through October 6, 1996).

Under the revised criteria, a 30 percent evaluation is warranted for bronchial asthma evidenced by an FEV-1 value of 56 to 70 percent predicted, or an FEV-1/FVC value of 56 to 70 percent, or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  A 60 percent evaluation is assigned for bronchial asthma evidenced by an FEV-1 value of 40 to 55 percent predicted, or an FEV-1/FVC value of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is assigned where there is an FEV-1 of less than 40 percent predicted, or an FEV-1/FVC ratio of less than 40 percent; or more than one attack per week with episodes of respiratory failure; or where the Veteran requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications. 38 C.F.R. § 4.97, Diagnostic Code 6602.  

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7 (2010).  In addition, staged rating may be assigned based upon facts found or changes in legal requirements, such as the rating schedule.  Here, staged ratings are warranted.

1.  Higher ratings for bronchitis with asthma.

Factual Background

The Veteran filed a claim for an increased rating for chronic bronchitis in March 1995.  

Received in support of the claim were VA outpatient clinical records indicating that the appellant experienced an exacerbation of symptoms in November 1994 that included wheezing for which medication was increased.  He was noted to be a smoker.  Private clinic notes dated between February and April 1995 show that he was treated for respiratory symptoms including increasing shortness of breath and bilateral scattered inspiratory wheezes over both lung fields diagnosed as asthmatic bronchitis.  Albuterol inhalant was prescribed.  The appellant had intermittent treatment for bronchitis/asthma symptoms throughout 1995.

The Veteran was afforded a VA respiratory examination in June 1995.  It was noted that he was a VA employee.  He related that he experienced exertional dyspnea upon ambulation in excess of two or three average blocks at average speed on a level plane.  He stated that he slept on one or two pillows and had frequent asthmatic wheezing that was usually worse at nighttime.  He said that he was allergic to certain fumes and occasionally dust, as well as to heat exposure, and that these things might precipitate wheezing.  The Veteran admitted to smoking five cigarettes daily.  It was noted that he was on an inhaler only.  It was reported that there was a chronic mainly nonproductive cough but no chest pain.  

Objective findings showed no dyspnea at rest or orthopnea.  There was no clubbing, cyanosis or edema.  The thoracic cage appeared to be normal.  The lungs were clear to percussion and auscultation without bronchospasm.  The examiner noted that cor pulmonale was not present.  An electrocardiogram was borderline.  There was borderline left ventricular hypertrophy by voltage criteria.  He had an occasional premature ventricular complex.

Pulmonary function testing revealed forced expiratory volume in one second (FEV-1) of 81 percent of predicted value.  The ratio of FEV-1 to forced vital capacity (FEV1/FVC) was 93 percent.  A post-bronchodilator study disclosed (FEV-1) of 85 percent of predicted value.  The ratio of FEV-1 to forced vital capacity (FEV1/FVC) was 100 percent.  The Veteran was noted to give good effort and was cooperative.  The computer impression and examiner's assessment were that spirometry and lung volumes and testing were within normal limits and improved with bronchodilator.  A diagnosis of chronic asthmatic bronchitis was rendered.  

By rating action dated in June 1995, the zero percent rating for chronic bronchitis was increased to 10 percent effective from February 14, 1995.

Pulmonary function tests were obtained in November 1995 that revealed a pre-treatment FEV-1 of 89 percent of predicted value.  The ratio of FEV-1 to forced vital capacity (FEV1/FVC) was 94 percent.  A post-bronchodilator study disclosed (FEV-1) of 85 percent of predicted value.  The ratio of FEV-1 to forced vital capacity (FEV1/FVC) was 100 percent.  

The Veteran continued to be followed up for asthma/bronchitis symptoms and for medication management by VA.  In January 1996, medications were noted to include Azmacort inhalant and Atrovert, and Albuterol via nebulizer.  In March 1996, it was recorded that he had been having episodes of wheezing, dry cough, and shortness of breath, especially at night.  It was noted that attacks had begun after having the flu six week before.  It was reported that he smoked half a pack of cigarettes a day.  Mild bilateral wheezing was noted.  A diagnostic impression of bronchial asthma was recorded.  Asthma was noted to be fairly controlled in July 1996.

J. Cleggett, M.D., wrote in September 1996 that Veteran had had expiratory wheezes on two clinic visits in August and September 1996, and had probable asthma versus chronic bronchitis.  Pulmonary function tests were recommended.

During a VA examination for respiratory purposes in October 1996, the Veteran reported that he had been prescribed a nebulizer with two drugs plus saline, and two inhalers, one of which included steroids.  He stated that he had not been hospitalized for asthma, but had required emergency room treatment once six months before.  He related that he had asthma attacks daily and smoked 1/2 pack a day.  The appellant said that he had had a dry cough for a year and a half.

On physical examination, the Veteran was observed to be in no acute distress.  A rare expiratory wheeze was heard in the chest.  The heart had regular rate and rhythm with no murmurs, gallops or rubs.  A chest X-ray was interpreted as normal.  Pulmonary function tests were performed but were determined to not meet ATS [American Thoracic Society) criteria for forced expiratory time.  It was noted that there had been a mild decrease in forced expiratory volumes since the study in November 1995 but that this might have been related to a shorter expiratory volume.  An assessment of history of asthma was rendered.  

A VA outpatient clinic note dated in January 1997 indicates that the Veteran was seen for complaints of chest congestion, and a productive cough with greenish sputum.  The lungs were clear to auscultation.  A pertinent diagnostic impression of bronchitis was rendered.  Benazepril was increased.  In February 1997, it was reported that he had had recent exacerbation of bronchitis three weeks before and had chest pain/discomfort with cough.  The appellant complained of shortness of breath.  The chest was clear to auscultation and percussion on physical examination.  There were bilateral wheezes.  The heart had regular rate and rhythm.  Worsening shortness of breath was reported in May 1997.  It was noted that the Veteran mentioned that his symptoms had been well controlled by the use of inhalers but that he had run out of medicine.  An assessment of exacerbation of asthma was recorded. 

A medical statement dated in February 1998 was received from J. Cleggett, M.D., who wrote that the Veteran was being maintained of medications that included Albuterol nebulizer inhalation - two to three times a day, Atrovert Inhaler - two inhalations four times a day, Albuterol Inhaler - two inhalations every 4-6 hours, and Vancenase Inhaler - one inhalation each nostril every eight hours.  It was reported that due to the severity of the appellant's asthma, he required relatively high dosages of Albuterol to control asthmatic symptoms.

The Veteran presented testimony on personal hearing in February 1998 to the effect that he had worsening symptoms including shortness of breath and dizziness.  He related that he had missed many days of work due to asthma symptoms and had gone to the emergency room on occasion.  The appellant testified that he had been prescribed Atrovert, Proventil, Vancenase and Albuterol inhalants and still had difficulty breathing.

B. Combs, M.D., wrote in March 1998 that the Veteran should be considered disabled due to uncontrollable hypertension and asthma.

A VA outpatient clinic note dated in March 1998 noted complaints of a recent increase in cough and wheezing with difficulty sleeping.  It was reported that perfumes, dust, exhaust, cigarettes, pollen, and heat, etc, were causing increased shortness of breath.  Following examination, assessments included severe bronchospasm by history to smoking, and uncontrolled hypertension with increased cough, rule out due to ace inhibitor, were rendered.  Atrovert and Beclovent were added to the Albuterol inhalers. 

A Social Security Administration decision dated in December 1998 indicated that the Veteran had not engaged in substantially gainful employment since 1997, and had become disabled for work for multiple conditions that included asthma.  

The Veteran presented testimony on personal hearing in February 1999 to the effect that he had been prescribed two different types of inhalers, and used a nebulizer two to three times a day.  He stated that he had gone to an emergency room three or four times within the last six months for asthma, most recently two weeks before.  He said that asthma and bronchitis affected his daily life because it was difficult to breathe and that this impaired his ability walk and talk.  The Veteran related that he was in school and had missed a considerable amount of time from his classes due to asthma and bad coughing, and that this also hindered his ability to work.

In February 1999, J. Cleggett, M.D., reiterated that the Veteran's medication regimen that included an Albuterol nebulized inhaler two to three times a day, Atrovert inhaler, two to four times a day, Albuterol inhaler, two inhalations every four to six hours, and Vancenase inhaler, one inhalation every eight hours.  The provider stated that due to the severity of the appellant's asthma, he required relatively high dosages of Albuterol to control asthmatic symptoms.

By rating decision in April 1999, the 10 percent disability rating for chronic bronchitis with asthma was increased to 30 percent, effective from June 5, 1998.

VA outpatient and private clinical records dating from 1999 reflect that the appellant received continuing treatment for exacerbations of asthma with lung symptoms that included wheezing, shortness of breath and coughing for which he was primarily prescribed inhaler therapy.  

The Veteran was afforded a VA compensation examination in May 2001.  It was noted that the claims folder was available.  History pertaining to bronchitis was reported.  He stated that he smoked approximately 10-15 cigarettes daily.  Complaints included chronic, primarily nonproductive cough without hemoptysis, intermittent asthmatic wheezing during the day but worse at night, and more severe on exposure to pollen, dust, fumes, smoke and heat.  The appellant related that he experienced exertional dyspnea upon ambulation in excess of one average block at average speed on the level.  He stated that he slept on four pillows and had frequent episodes of apnea.  He said that he was receiving home oxygen therapy as well as IPPB (Intermittent Positive Pressure Breathing) and several inhalers.  The Veteran related that he occasionally required bedrest for several hours on account of asthmatic wheezing.  

On physical examinations, pulse was 83 beats per minute.  Respirations were 16 per minute and regular.  The thoracic cage was normal and lungs were clear to percussion and auscultation.  A chest X-ray was read as showing mild cardiomegaly and possible calcified nodes in the right paratracheal region.  Following examination, a pertinent impression of chronic bronchitis with asthmatic component was rendered.

On pulmonary function testing in May 2001, it was noted that the Veteran had smoked cigarettes for 27 years and smoked three-quarters of a pack per day.  Forced expiratory volume in one second (FEV-1) was 61 percent predicted value.  The ratio of FEV-1 to forced vital capacity (FEV1/FVC) was 76 percent.  A post-bronchodilator study disclosed FEV-1 of 71 percent of predicted value.  The ratio of FEV-1 to forced vital capacity (FEV1/FVC) was 73.  It was noted that he had some trouble completing the test due to coughing.  Post testing, it was noted that the results indicated airway obstruction.  A pulmonary function diagnosis of moderate obstructive airway disease was rendered. 

On VA examination in August 2003 for hypertension purposes, it was reported that the Veteran was only able to walk 1 1/2 blocks on account of shortness of breath and fatigue.  He stated that he had been on a metered dose inhaler for years for asthma but had contined to have episode of wheezing at rest and with exercise, and possibly exposure to changes in temperature.  It was noted that he had had multiple emergency room visits for asthma, still smoked 3/4 of a pack of cigarettes daily and had made no commitment to quitting.  He said that within a few minutes of lying down, he had to sit up and catch his breath or use his nebulizer machine because he felt a sensation of smothering.  The appellant related that he used a nebulizer at home three to four nights a week but that his symptoms had gotten progressively worse to the extent that his girlfriend no longer slept with him due to his breathing difficulty.  

On examination, respirations were 20 per minute.  He had diffuse bilateral expiratory wheezes that appeared somewhat with coughing.  There were slightly decreased breath sounds at the lung bases.  Examination of the extremities revealed no clubbing or cyanosis.  An impression of reactive airway disease was provided. 

A clinical report dated in May 2004 was received from J. Campbell, M.D., indicating that pulmonary function testing was performed and was interpreted as showing mild airflow obstruction with significant improvement following bronchodilators, and severe restrictive ventilatory defect secondary to morbid obesity.  

The Veteran was afforded a VA examination in December 2004 to evaluate pulmonary status.  His primary complaint was shortness of breath with walking.  He stated that he had to sleep sitting up on several pillows and elevate his feet.  The appellant reported wheezing when lying down and stated that his symptoms were worsening.  It was noted that he had a 30-pack year history of ongoing tobacco use and that there was also a history for some atypical chest pain for which he had undergone a cardiac workup that revealed some mild left ventricular hypertrophy with a mildly reduced ejection fraction but no reversible ischemia.  It was reported that he had had several episodes of bronchitis, including three that year, but had not had any hospitalizations for treatment of pneumonia or bronchitis.  The examiner related that medical history indicated that the Veteran had asthma but that he did not present this in his history.  It was noted that medications had included Albuterol, Ipratropium on an as needed basis, Albuterol MDI, Flunisolide, and Salmeterol, etc.  It was reported that clinical history was also positive for sleep apnea.

On physical examination, the appellant was observed to appear well and comfortable at rest and on room air.  He pointed out how much huffing and puffing he had on walking down the hall.  Resting respiratory rate was 18.  There was no cyanosis or clubbing of the nails.  The lungs showed good air entry bilaterally.  There was no dullness to percussion.  The expiratory phase was mildly prolonged and there was some polyphonic wheezing throughout that was mild.  It was reported that an earlier chest X-ray was reviewed and was normal.  Spirometry testing was obtained that was interpreted as showing moderate obstruction on pre-bronchodilators.  The examiner stated that there was very significant improvement in forced vital capacity from 2.77 liters to 3.65 liters, and of FEV1 from 1.97 liters to 2.74 liters following bronchodilator.  

Following examination, the pertinent impression was obstructive airway disease.  The examiner stated that some of this might be due to the Veteran's smoking, and that he clearly did have a reversible component consistent with asthma.  It was noted that his regimen was suboptimal at that time.  The use of a steroid inhaler along with a long-acting beta agonist on a regular basis with use of a metered Albuterol inhaler on an as needed basis was recommended.  The examiner added that it might be beneficial for the Veteran to have a trial of leukotriene receptor blocker such as Singulair.  An assessment of obstructive sleep apnea was also rendered.

A private chest X-ray in December 2005 was interpreted as showing minimal emphysematous changes of both lung apices with bullous formation.  Another private X-ray in December 2005 disclosed a small area of sub segmental atelectasis in the right lung base but no other significant findings.  

VA pulmonary function testing was performed in May 2006.  It was noted that the appellant provided good effort and cooperation.  Pre-bronchodilator FEV-1 was 59 percent predicted value.  The ratio of FEV-1 to FVC (FEV1/FVC) was 74.  A post-bronchodilator study disclosed FEV1/FVC of 74 percent.  It was noted that he had some trouble completing the test due to coughing.  Post testing, it was noted that the results indicated airway obstruction.  A pulmonary function diagnosis of moderate obstructive airway disease was rendered. 

VA outpatient records dated in 2010 reflect that the Veteran sought treatment in March for complaints of episodes of coughing and wheezing of one month's duration.  It was noted that he took Hydrocodone that helped and that shortness of breath was resolving on its own.  In April, the appellant presented to urgent care with complaints of wheezing and shortness of breath.  It was recorded that he had had an exacerbation of chronic obstructive pulmonary disease.  Medication management included continued use of Albuterol, Mometosone, Atrovert inhalers and/or nebulizers.  He was additionally prescribed Spireva, and Formoterol.  The appellant was afforded respiratory therapy and pulmonary consultation/diagnostics in April and May 2010.  He was seen for similar pulmonary symptoms, including wheezing and shortness of breath in June and July.  Impressions included chronic obstructive pulmonary exacerbation, and acute and chronic asthma for which inhaler therapy was continued.  A medication list in July 2010 indicated that he had been prescribed two tablets of Prednisone by mouth per day for inflammation.  An urgent care record approximately two weeks later in July 2010 noted that the appellant had been placed on a five-day course of Prednisone and a Z pack that had had been completed for bronchitic/chronic obstructive pulmonary disease exacerbation.  On physical examination, the lungs were clear to auscultation without wheezes, rhonchi, or crackles.  There was good air movement bilaterally.  The Veteran did not appear to be any apparent respiratory distress.  It was noted that he continued to smoke a pack of cigarettes a day.  

Legal Analysis

Evaluation in excess of 10 percent for chronic bronchitis with asthma from February 14, 1995 to October 6, 1996.

The record reflects that prior to October 6, 1996, the evidence reflects continuing exacerbations of bronchitis/asthma for which the appellant sought treatment.  On VA examination in June 1995, he reported exertional dyspnea and said that he could only walk two or three average blocks on a level plain.  He was shown to have been prescribed daily inhalational therapy, to subsequently include a nebulizer.  When examined for VA compensation purposes in October 1996, the appellant stated that he had daily asthmatic attacks for which he had sought emergency room treatment some months before.  The Board finds that the frequency of his visits to VA for symptoms that included wheezing, shortness of breath and coughing during the period between February 14, 1995 and October 6, 1996 more closely approximate the criteria for moderate bronchial asthma with asthmatic attacks rather frequent, and moderate dyspnea on exertion between attacks in accord with the former rating criteria under Diagnostic Code 6602 for which a 30 percent disability rating is warranted. See 38 C.F.R. § 4.7 

The Board concludes, however, that the requirements for a 60 percent disability rating or more are not met between February 14, 1995 and October 6, 1996 because the evidence on the whole did not more nearly comport with severe or pronounced bronchial asthma manifested by one or more attacks weekly, marked dyspnea on exertion between attacks with only temporary relief by medication, and more than light manual labor precluded.  While it has been noted that he had continuing exacerbations of symptoms, the evidence does not reflect that the veteran consistently had one or more attacks of asthma a week, nor is there lay or clinical evidence of marked loss of weight, or other indications of severe impairment of health due to the disorder.  He was noted to have dyspnea on exertion but a marked degree of such is not demonstrated.  In this regard, the evidence in June 1995 noted that the Veteran was still working, and spirometry and lung volume testing were within normal limits, though improved with bronchodilator.  Asthma was noted to be fairly well controlled in July 1996.  On VA examination in October 1996, it was reported that lung volumes were only mildly reduced.  Social Security records note that the Veteran's overall disabilities included asthma as a component, but indicate that he had engaged in substantially gainful employment until 1997.  It is not indicated that more than light manual labor was precluded prior to October 7, 1996 due solely to asthma.  For these reasons, the criteria for a 60 percent disability rating between February 14, 1995 and October 6, 1996 are not demonstrated under the former rating criteria for 38 C.F.R. § 4.97, Diagnostic Code 6602.  

Evaluation in excess of 10 percent for chronic bronchitis with asthma from October 7, 1996 to June 4, 1998.

On and subsequent to October 7, 1996, bronchial asthma is primarily evaluated on the basis of the results of pulmonary function testing and the administration of bronchodilator therapy, or inhalational anti-inflammatory medication under the revised criteria for 38 C.F.R. § 4.97, Diagnostic Code 6602.

During the period between October 7, 1996 to June 4, 1998, the Veteran was prescribed an increasing and more varied medication regimen.  The record reflects that VA pulmonary function testing in October 1996 did not depict FEV-1 values of 40 to 55 percent predicted, or FEV-1/FVC values of 40 to 55 percent predicted.  However, the test administrator or interpreter stated that it did not meet ATS criteria for forced expiratory time.  The evidence reflects, however, that there is a record of continuing exacerbations, as well as documented daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication as delineated by Dr. Cleggett in February 1998, and attested to by the Veteran on a hearing in February 1998.  Such clinical and lay evidence reflects a basis for a 30 percent disability under revised Diagnostic Code 6602 evaluation from October 7, 1996 to June 4, 1998.  The Board points out, however, that the evidence does not contain the results of pulmonary function tests or courses of systemic (oral or parenteral) corticosteroids to qualify for a 60 percent disability rating under the newer criteria for bronchial asthma during this period. 

The Board also finds that the Veteran's testimony and statements as to increased symptoms prior to June 1998 are credible and competent.  A layperson is competent to report what he perceives through the senses. See Layno v. Brown, 6 Vet. App 465, 470 (1994).  Therefore, after review of the voluminous clinical and lay evidence, the Board concludes the criteria for a 30 percent evaluation are met under the old and new criteria of 38 C.F.R. § 4.97, Diagnostic Code 6602 for each respective period at issue. See 38 C.F.R. § 4.7.  However, absent a finding of more severe impairment under either rating criteria as delineated above, an evaluation in excess of 30 percent for bronchitis with asthma was not warranted prior to June 5, 1998.

C.  Evaluation in excess of 30 percent for chronic bronchitis with asthma from June 5, 1998.

The Board notes that subsequent to June 5, 1998, the evidence is reflective of an overall increase in asthma symptoms and exacerbations.  The clinical data show frequent visits of treatment of asthma and clinical notations that include coughing, interrupted sleep due to wheezing and wheezing at rest, and dyspnea on regular exertion.  He states that he requires bedrest for asthmatic wheezing and reports needing oxygen therapy.  The Veteran continues to be prescribed an increasingly varied regimen of daily inhalational and oral bronchodilator therapies and anti-inflammatory medication but reports worsening symptoms.  In February 1999, Dr. Cleggett stated that the appellant required relatively high dosages of Albuterol to control asthmatic symptoms.  The Board observes that he was placed on a five-day course of Prednisone, a steroid, in July 2010 for lung inflammation due to bronchitis/lung symptoms.  Although the duration of such was limited, the necessity for administration of such is consonant with evidence of more debilitating symptomatology.  The appellant's treating physicians as well as VA examiners tend to support a greater degree of pulmonary symptoms as indicated in December 2004 when the use of a steroid inhaler along with a long-acting beta agonist on a regular basis with use of a metered Albuterol inhaler was recommended.  The examiner also added that it might be beneficial for the Veteran to have a trial of leukotriene receptor blocker such as Singulair.  Although instances of improvement are shown, the Board finds that when the totality of the evidence after June 5, 1998 is considered in relation to the revised rating criteria, the evidence substantially demonstrates that requires at least monthly visits to a physician for required care of exacerbations and that there are intermittent courses of systemic corticosteroids.  In view of such, the Board concludes that the appellant's symptoms since June 5, 1998 more nearly comport with the next higher disability evaluation in this regard.

The record reflects that although there is evidence that there are other factors affecting pulmonary status, including smoking, heart disease and a diagnosis of sleep apnea, the Board finds that a greater degree of disability attributable to bronchitis with asthma is demonstrated.  The Veteran's testimony as to increased symptoms after June 5, 1998 is also credible as well as competent.  Therefore, after review of the voluminous clinical and lay evidence and testimony, and considering the rating criteria, the Board resolves the benefit of the doubt in favor of the Veteran by finding that a rating of 60 percent disability rating is warranted for bronchitis with asthma as of June 5, 1998.

The Board finds, however, that a higher evaluation of 100 percent is not warranted as of June 5, 1998.  While the Veteran is shown to have frequent asthmatic attacks and dyspnea on exertion between attacks, the most recent pulmonary function tests in May 2006 disclosed an FEV1 of 59 or better and an FEV1/FVC of 74 or better.  There has been no demonstration of an FEV-1 of less than 40 percent predicted, or an FEV-1/FVC ratio of less than 40 percent, episodes of respiratory failure, or use of daily systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications for which a total rating might be considered under the revised criteria. 

The Board is thus of the opinion that the Veteran's pulmonary disability picture as of June 5, 1998 more nearly approximates the criteria for a 60 percent evaluation under the new diagnostic criteria for bronchial asthma. 38 C.F.R. § 4.7.  Absent a finding of more severe impairment, an evaluation in excess of 60 percent for bronchitis with asthma is not warranted after June 5, 1998.

Finally, the potential application of extraschedular consideration under 38 C.F.R. § 3.321(b) (1) (2010) for bronchitis with asthma prior to October 7 1996, and bronchitis with asthma on and after October 7, 1996.  In this regard, the Board finds that the ratings that have been assigned are precisely those contemplated for this disability. See Thun v. Peake, 22 Vet. App. 111 (2008).  The Board concludes that the Veteran has not demonstrated, and the record does not present such an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards.  In the absence of such factors, the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

2.  Increased rating for left foot plantar warts.

The Board observes that during personal hearing in February 1999, the Veteran affirmatively stated that a 10 percent rating would satisfy his appeal for plantar warts.  This is a definitive statement indicating his intent.  By rating decision in April 1999, the zero percent rating for left foot plantar warts was increased to 10 percent, effective from July 25, 1995.  The 10 percent rating satisfies Veteran's claim in this regard and is considered the full benefit sought on appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  In light of the appellant's stated satisfaction with a 10 percent rating for left foot plantar warts, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the claim for a higher rating for left foot plantar warts.  The appeal is thus dismissed.


ORDER

An evaluation of 30 percent for chronic bronchitis with asthma prior to June 5, 1998 is granted subject to controlling regulations governing the payment of monetary awards.

An evaluation of 60 percent for chronic bronchitis with asthma after June 5, 1998 is granted subject to controlling regulations governing the payment of monetary awards.

The appeal for an increased rating for left foot plantar warts is dismissed.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


